We are confronted by two appeals from two decrees in a mortgage foreclosure but they present the sole question of whether or not when the mortgagee, under contract, exercises his option to declare the whole debt due for default in the performance of one of the covenants in the mortgage must he necessarily incur the corresponding obligation of remitting all of the capitalized and unearned interest at the date of the default by the mortgagor.
The mortgage was given to secure a note representing the balance due on the purchase price of real estate. The note provides that it be payable at "$15.00 per month after date with interest at the rate of none per cent per annum from _____ until paid."
The question as stated assumes that interest was in fact capitalized or computed in advance and was included in the principal. If this had been true, there might be substance to appellant's contention but the chancellor had this question before him when he entered the decree appealed from and he held in effect that such was not the case.
After all is said, the question presented is one of fact which the Chancellor settled and his decree finds ample support in the record. It is therefore affirmed.
Affirmed. *Page 307 
TERRELL, C. J., and BURORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court.